Detailed Action Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter eligibility analysis of claim 11 is as follows:
Step 1: Claim 11 recites measuring method, which falls within one of the four categories of invention. 
Step 2A, Prong One: When analyzed to determine whether the claim recites or is directed to any judicial exception, the claim recites the limitations "measuring a blood glucose level of the measuring object based on the absorption spectrum, wherein a wavenumber between a plurality of absorption peak wavenumbers of glucose is used as a blood glucose level measuring wavenumber for measuring the blood glucose level", which sets forth a judicial exception. Under the broadest reasonably interpretation, the limitation describe a mental process capable of being performed in the human mind (including observation, evaluation, judgment, opinion). The claim does not set forth any structure for performing the judicial exception, thus, the claim is drawn to a mental process, which is an abstract idea. 
Step 2A, Prong Two:  When analyzing the claim as a whole to determine whether the claim recites additional elements that integrate the judicial exception into a practical application 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the judicial exception not already present when the elements are considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at 188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are individually conventional, but taken together act in concert to improve a technical field, the additional elements of claim 11 do not provide an improvement to the technical field. Therefore, even when viewed as a combination, the additional elements fail to transform the judicial exception into a patent-eligible application of the judicial exception.
Step 2B: When analyzing the claim as a whole to determine whether any element, or combination or elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception, as previously stated, the claim recites "irradiating a measuring object with light in a mid-infrared region output from a light source" and “detecting an absorption spectrum of reflected light reflected by the measuring object”.
The recitation of irradiating using a light source and a wavenumber between a plurality of absorption peak wavenumbers of glucose is used as a blood glucose level measuring 
In view of the above, claim 11 fails to recite patent-eligible subject matter under 35 U.S.C 101. Dependent claims 12-15 fail to add additional elements that integrate the judicial exception into a practical application. Claim 12 and 13 fail to cure the deficiencies of claim 11 by merely reciting additional abstract ideas or further limits on the abstract idea already recited. Claim 14 recites acquiring first spectrum data and second spectrum data; combining the first spectrum and second spectrum data to generate a prediction model for regressing measured spectrum data, however this recitation is not significantly more than what is well known as evidenced by Saiko et. al above, and are limitations which are part of the mental process. Claim 15 recites generating a prediction model from data normalized with respect to a wavenumber for normalization, similarly this recitation is not significantly more than what is well known as evidenced by Saiko et al. above, and are limitations part of the mental process.

                            Claim Rejections - 35 USC § 102In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-5, 11-12,14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Saiko et al. (“Hollow optical-fiber based infrared spectroscopy for measurement of blood glucose level by using multi-reflection prism”; hereinafter known as “Saiko”).
Regarding claim 1, Saiko teaches a measuring apparatus (See Saiko Figure 1) comprising: a light source configured to output light in a mid-infrared region (See Saiko Figure 1 FTIR and see page 703, para 3 “mid-infrared ATR spectroscopy system”); a detector (See Saiko Figure 1 detector) configured to irradiate a measuring object with the light output from the light source and detect reflected light reflected by the measuring object (See Saiko Figure 1, and see page 703 subsection “Experiment” para 1  “detected light enter hollow optical fiber and transmitted to MCT detector”); and a blood glucose level measuring device configured to measure a blood glucose level of the measuring object (See Saiko subsection “Experiment” para 3 on page 704, and Figures 1 and 6); wherein a wavenumber between a plurality of absorption peak wavenumbers of glucose (See page 704 para 2, and see Figure 5) is used as a blood glucose level measuring wavenumber for measuring the blood glucose level (See Saiko page 706 para 1 and see Figure 6).	Regarding claim 2, Saiko teaches the blood glucose level measuring wavenumber includes at least one wavenumber selected from a group consisting of a wavenumber between 1035 cm-1 and 1080 cm-1 (See Saiko page 706 para 1 “peaks at 1080cm-1 and 1035cm-1 arise from”) and a wavenumber between 1080 cm-1 and 1110 cm-1 (See Saiko page 706 para 1 “peaks at 1080 cm-1 and 1110 cm-1” and see Figure 5).
	Regarding claim 4, Saiko teaches the blood glucose level measuring wavenumber is a wavenumber that enables separation of an absorption spectrum of glucose from an absorption spectrum of a metabolite other than glucose (See Saiko page 706 para 1 “different spectra should correspond to absorption of only glucose and therefore reduce errors caused by other components in human tissue”).	Regarding claim 5, Saiko teaches wherein the blood glucose level measuring device determines the blood glucose level based on a prediction model generated from data normalized (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling) with respect to a wavenumber for normalization (See Saiko Figure 8, calibration plot and see page 707 para 2 ); and the wavenumber for normalization is one wavenumber selected from the blood glucose level measuring wavenumber (See Saiko page 707 para 2 “ the reference values are blood glucose levels… absorption around 1155cm-1”).	Regarding claim 11,  Saiko teaches irradiating a measuring object with light in a mid-infrared region output from a light source (See Saiko Figure 1 FTIR and see page 703, para 3 “mid-infrared ATR spectroscopy system”); detecting an absorption spectrum of reflected light reflected by the measuring object (See Saiko Figure 1, and see page 703 subsection “Experiment” para 1 “ absorption of the sample… detected light enter hollow optical fiber and transmitted to MCT detector”); and measuring a blood glucose level of the measuring object based on the absorption spectrum( See Saiko page 704 para 1); wherein a wavenumber between a plurality of absorption peak wavenumbers of glucose (See Saiko page 704 para 2, and see Figure 5) is used as a blood glucose level measuring wavenumber for measuring the blood glucose level (See Saiko page 706 para 1 and see Figure 6).	Regarding claim 12, Saiko teaches wherein the blood glucose level measuring wavenumber includes at least one wavenumber selected from a group consisting of a See Saiko page 706 para 1 “peaks at 1080cm-1 and 1035cm-1 arise from”) and a wavenumber between 1080 cm-1 and 1110 cm-1 (See Saiko page 706 para 1 “peaks at 1080 cm-1 and 1110 cm-1” and see Figure 5).
	Regarding claim 14, Saiko teaches acquiring first spectrum data including blood glucose level label information (See Saiko page 706 para 1 “ spectrum measured in fasting state with a glucose level of 72mg/dl” ); acquiring second spectrum data at the blood glucose level measuring wavenumber that does not include the blood glucose level label information (See Saiko page 706 para 1, “spectrum baselines drawn …absorption band of glucose were subtracted from originally measured spectra”); and combining the first spectrum data and the second spectrum data to generate a prediction model for regressing measured spectrum data to the blood glucose level (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling).	Regarding claim 15, Saiko teaches generating the prediction model from data normalized (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling) with respect to a wavenumber for normalization (See Saiko Figure 8, calibration plot and see page 707 para 2) corresponding to one wavenumber selected from the blood glucose level measuring wavenumber (See Saiko page 707 para 2 “ the reference values are blood glucose levels… absorption around 1155cm-1); and determining the blood glucose level based on the prediction model (See Saiko page 707 para 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saiko in view of Berman et al. (US6362144B1; hereinafter known as “Berman”).
Regarding claim 3, Saiko teaches the elements of claim 2 above, and wherein the blood glucose level measuring wavenumber includes at least one wavenumber selected from a group (See Saiko page 706 para 1) but is silent to consisting of 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1. Berman teaches wavenumber consisting of 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1 (See Berman column 8 lines 54-60, values given in micrometers 2.5-14, 8.25-8.75um and 9.50-10.0um). It would have been obvious to one of ordinary skill in the art to provide Saiko with wavenumbers 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1 because they serve as referencing wavelengths for glucose (See Berman column 5 lines 5-16).
Regarding claim 6, Saiko teaches the elements of claim 1 above, and wherein the light source output light with a wavenumber (See Saiko Figure 1 FTIR and see page 703, para 3 “mid-infrared system”). Saiko is silent to a reliability estimating device configured to estimate a reliability of measurement; reliability estimation that is different from the blood glucose level measuring wavenumber; the reliability estimating device estimates the reliability of measurement based on first data obtained using the blood glucose level measuring wavenumber; and second data obtained using the wavenumber for reliability estimation. Berman teaches a reliability estimating device configured to estimate a reliability of measurement (See Berman col. 10 para 2, IR sensor has filter which eliminates wavelengths not in reference); wherein reliability estimation that is different from the blood glucose level (See Berman col. 10 lines 20-25); and wherein the reliability estimating device estimates the reliability of measurement based on first data obtained using the blood glucose level measuring wavenumber (See Berman col. 10 para 2 “ for glucose, referencing wavelength the measuring wavelength is typically between about 8.25 and 8.75 micrometers) and second data obtained using the wavenumber for reliability estimation (See Berman col. 10 para 2 “for glucose measuring wavelength is … in range of about 9.5 to 10.0”) It would have been obvious to one of ordinary skill in the art to provide Saiko with a reliability estimating device to estimate a reliability measurement and the estimation is different from the blood glucose level measuring wavenumber additionally the reliability estimating device eliminates the measurement based on first data obtained using blood glucose level measuring wavenumber and second data obtained using the wavenumber estimation like taught by Berman to remove all light which is not in the region of the referencing wavelength (See Berman col. 10 para 2).	Regarding claim 7, Saiko teaches the elements of claim 1 above, and acquiring second spectrum data at the blood glucose level measuring wavenumber that does not include the blood glucose level label information (See Saiko page 706 para 1, “spectrum baselines drawn …absorption band of glucose were subtracted from originally measured spectra) and combines the first spectrum data and the second spectrum data to generate a prediction model (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling), and first spectrum data including blood glucose level label information (See Saiko page 706 para 1 “spectrum measured in fasting state with a glucose level of 72mg/dl”). Saiko is silent to a calibrator configured to calibrate the blood glucose level measured by the blood glucose level measuring device and a memory storing first spectrum including blood glucose level label information. Berman teaches a calibrator configured to calibrate the blood glucose level measured by the blood glucose level measuring device (See Berman col. 10 lines 50-54), and memory storing (See Berman col.10 lines 34-40, various stored calibration values). It would have been obvious to one of ordinary skill in the art to provide Saiko with a calibrator like taught See Berman col. 11 lines 55-59) and memory storing for comparison of values (See Berman col. 10 lines 34-40). Additionally, it would have been obvious to one of ordinary skill in the art to provide Saiko in view of Berman with a memory like taught by Berman to store values for comparison (See Berman col. 10 lines 34-40).
Regarding claim 13, Saiko teaches the elements of claim 12 above, and wherein the blood glucose level measuring wavenumber includes at least one wavenumber selected from a group (See Saiko page 706 para 1) but is silent to consisting of 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1. Berman teaches wavenumber consisting of 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1(See Berman column 8 lines 55-60, values given in micrometers 2.5-14,8.25-8.75 and 9.50-10.0). It would have been obvious to one of ordinary skill in the art to provide Saiko with wavenumbers 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1 because they serve as referencing wavelengths for glucose (See Berman column 5 lines 5-16).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saiko in view of Berman, as applied in claim 7, in view of Patel et al. (Visual Domain Adaptation: A survey of recent advances; hereinafter known as “Patel”).
Regarding claim 8, Saiko in view of Berman teaches the prediction model (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling) but is silent to includes a domain adaptation function. Patel teaches domain adaptation function (See Patel page 1 para 3 and figure 1 and see page 2 subsection “Notion and Formulation” para 4). It would have been obvious to one of ordinary skill in the art to provide Saiko in view of Berman with a domain adaptation function like taught by Patel to avoid covariate shift or data set bias when generating a model that performs training and testing (See Patel page 53 para 3). 
	Regarding claim 9, Saiko in view of Berman teaches wherein the prediction model is generated using an output of a discriminator that discriminates between the first spectrum data and the second spectrum data (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling, the optical measurement is the discriminator distinguishing between real data from data created by the prediction model).
	Regarding claim 10, Saiko in view of Berman teaches updates learning of the prediction model such that the first and second spectrum data (See Saiko page 706 para 1 “spectrum measured in fasting state with a glucose level of 72mg/dl”, and See Saiko page 706 para 1, “spectrum baselines drawn …absorption band of glucose were subtracted from originally measured spectra”). Saiko in view of Berman is silent to wherein the calibrator. Berman teaches a calibrator (See Berman col. 10 lines 50-54). It would have been obvious to one of ordinary skill in the art to provide Saiko with a calibrator like taught by Berman to provide desirable consistent data (See Berman col. 11 lines 55-59).  	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125.
The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.R.K./
Examiner, Art Unit 3791


/KAYLEE R WILSON/Primary Examiner, Art Unit 3791